DETAILED ACTION
The following Office Action is in response to the Amendment filed on October 12, 2021.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “Claim Objections” section on page 8 of the Applicant’s Response filed on October 12, 2021, the amendment to claims 1-15 to address the informality has obviated the necessity of the objections to the claims.  Therefore, the objections are withdrawn.

Response to Arguments
Concerning the “Rejection under 35 U.S.C. §102” section on pages 8-12 of the Applicant’s Response filed on October 12, 2021, with regards to the rejection of claims 1, 5, 6, and 9 under 35 U.S.C. §102(a)(1) as being anticipated by Bays, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the Bays reference does not teach the newly added limitation of the skin treatment element being disk-shaped.  However, the examiner argues that the Bays reference teaches that the abrading tip may be any useful shape, wherein said shape may be “wheel-like” (Column 7, Line 55 – Column 8, Line 6), wherein a wheel-like shape may be interpreted as disk-shaped.  Therefore, the rejections of the claims under 35 U.S.C. §102(a)(1) as being anticipated by Bays stand.
Concerning the “Rejection under 35 U.S.C. §102” section on pages 12-17 of the Applicant’s Response filed on October 12, 2021, with regards to the rejection of claims 1-3 under 35 U.S.C. §102(a)(1) 
Concerning the “Rejection under 35 U.S.C. § 103” section on pages 17-19 of the Applicant’s Response filed on October 12, 2021, with regards to the rejection of claims 1, 2, 4-8, and 10 under 35 U.S.C. §103 as being unpatentable over Cho in view of Brown, the applicant’s arguments have been fully considered, but they not persuasive.  The applicant argues that the combination of the Cho and Brown references does not teach the newly added limitation of the skin treatment element being mounted to a shaft coupled to the drive mechanism in a releasable interlocking action, arguing that the Cho reference instead teaches the skin treatment element being coupled to a rotary plate via a magnet.  However, the examiner asserts that the Cho reference teaches that the rotary plate of the device is engaged with a cut-off portion of the motor shaft so that the rotary plate is made to rotate at the same speed as the motor shaft (Column 5, Lines 27-32), wherein this coupling may be defined as a releasable interlocking action given an interlock may be defined as “to connect together so that the individual parts affect each other in motion” <thefreedictionary.com/interlock>. Furthermore, given the skin treatment element is releasably interlocked with the rotary plate via the magnet and hooks (Column 3, Lines 35-50), the skin treatment element is thus indirectly mounted to the shaft in a releasable interlocking action via the rotary plate.  Therefore, the rejections of the claims under 35 U.S.C. §102(a)(1) as being unpatentable over Cho in view of Brown stand.
Concerning the “Rejection of dependent claim 11 under 35 U.S.C. § 103”, “Rejection of dependent claims 12 and 13 under 35 U.S.C. § 103”, and “Rejection of dependent claim 14 under 35 U.S.C. § 103” sections on pages 19-20 of the Applicant’s Response filed on October 12, 2021, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the secondary references do not cure the deficiencies of the Brown reference or the Cho and Brown combination.  

Claim Objections
Claim 16 is objected to because of the following informalities:  Line 2 of the claim recites the phrase “said area extending extending over”, wherein the word “extending” is mistakenly repeated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Lines 12-13 of the claim recites the limitation of “wherein the skin treatment element is mounted to a shaft coupled to the drive mechanism in a releasable interlocking action.”  This limitation can be interpreted in two different ways, making it indefinite as to the intended scope of the claims.  In one interpretation, the limitation may be interpreted as claiming that the skin treatment element is mounted to a shaft, wherein the shaft is coupled to the drive mechanism in a releasable interlocking action.  In this interpretation, the shaft and the drive mechanism are coupled in a releasable interlocking action.  In another interpretation, the limitation may be interpreted as claiming that the skin treatment 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bays et al. (US 6423078, hereinafter Bays).
Concerning claim 1, the Bays et al. prior art reference teaches a dermabrasion instrument, which may be interpreted as a skin treatment device (Figure 1; 10), comprising: a housing (Figure 1; 16) with a handle section (Figure 1; 14), a skin treatment element rotatable around a rotational axis (Figure 1; 18), a protective rim (Figure 2; 22) arranged stationary at said housing and having an axial skin contact surface configured and arranged to support the skin of a user during use (Figure 2; 27, side edges of rim may be interpreted as axial skin contact surfaces given they are axial surfaces capable of contacting skin), wherein said skin treatment element has an axial abrasive treatment surface (Figure 2; 48, distal tip of the skin treatment element may be interpreted as an axial abrasive treatment surface because it is an abrasive treatment surface positioned on an axis of the skin treatment element) which is accessible for skin treatment through an axial opening of the protective rim (Figure 6; 48), wherein said axial opening extends over an knurled surface 42 interlocks with hub | Column 4, Line 49 – Column 5, Line 26), wherein said skin treatment element may be disk-shaped for rotational movement about the rotational axis (Column 7, Line 55 – Column 8, Line 6; tip may be ‘any useful shape’, which may include ‘wheel-like’ shape, which may be interpreted as disk-shaped); wherein said skin treatment element further has a circumferential abrasive treatment surface having an at least partially radial orientation (Figure 2; 48, circumferentially outer surface of skin treatment element), wherein said protective rim circumferentially encases said skin treatment element partially over an angular range of 180° about said rotational axis, which is more than 120° and less than 330°, such that the circumferential abrasive surface is accessible for skin treatment in an area extending over an angular range of 180° about the rotational axis, which is within a range of 30° and 240°.
Concerning claim 5, the Bays reference teaches the skin treatment device according to claim 1, wherein said protective rim comprises a circumferential inner edge (Figure 2; 25, inner edge), wherein said circumferential inner edge partially surrounds said skin treatment element and is flush with said axial abrasive treatment surface (Figure 5; 22, 40) such that particles thrown radially outward along said axial abrasive treatment surface are capable of being collected by said inner edge and directed into a particle collection space.
Concerning claim 6, the Bays reference teaches the skin treatment device according to claim 5, further comprising a conveying device for conveying particles collected in said collection space (Column 3, Lines 49-64), wherein said conveying device is capable of conveying the particles to a collecting box (note: ‘a collecting box’ is merely functionally recited, thus the device must simply be capable of being connected to a collecting box
Concerning claim 9, the Bays reference teaches the skin treatment device according to claim 1, wherein said skin treatment element protrudes radially outward of the housing in said area in which the circumferential abrasive treatment surface is accessible for skin treatment (Figure 5; 40).
Concerning claim 16, the Bays reference teaches the skin treatment device according to claim 1, wherein the skin treatment element protrudes radially outward of the housing in said area extending over said angular range of 30° to 240° about the rotational axis (Figure 5; 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 2005/0234477, hereinafter Brown) in view of Bays et al. (US 6423078, hereinafter Bays).
Concerning claim 1, the Brown et al. prior art reference teaches a skin treatment device (Figure 1A; 10), comprising: a housing (Figure 1A; 11) with a handle section (Figure 1A; 18), a skin treatment element rotatable around a rotational axis (Figure 1A; 20), a protective rim arranged stationary at said housing (Figure 1A; 12) and having an axial skin contact surface (Figure 2; 22) configured and arranged to support the skin of a user during use, and wherein said skin treatment element is rotatable in relation to said protective rim, and a drive mechanism for driving the skin treatment element in a rotational movement about said rotational axis (Figure 1A; 14), wherein distal head of 20) which is accessible for skin treatment through an axial opening of the protective rim (Figure 2; 30), wherein said axial opening extends over an angular range of 360° about said rotational axis, wherein the skin treatment element is mounted to a shaft coupled to the drive mechanism in a releasable interlocking action (Figure 9; shaft 218 interlocks with tip 242), wherein said skin treatment element is shaped for rotational movement about the rotational axis, wherein said skin treatment element further has a circumferential abrasive treatment surface having an at least partially radial orientation (Figure 3; 20a), wherein said protective rim circumferentially encases said skin treatment element partially over an angular range of about 180° about said rotational axis (Figure 5; 12a, embodiment shows angular coverage of rim being 180°), which is more than 120° and less than 330°, such that the circumferential abrasive treatment surface is accessible for skin treatment in an area extending over an angular range of 180° about the rotational axis, which is within a range of 30° and 240°, but it does not specifically teach the skin treatment element being disk-shaped.
However, the Bays reference teaches a skin treatment device having a similar structure and function as to the device of the Brown reference, wherein the Bays reference teaches a housing (Figure 1; 16) with a handle section (Figure 1; 14), a skin treatment element rotatable around a rotational axis (Figure 1; 18), a protective rim (Figure 2; 22) arranged stationary at said housing and having an axial skin contact surface configured and arranged to support the skin of a user during use (Figure 2; 27, side edges of rim may be interpreted as axial skin contact surfaces given they are axial surfaces capable of contacting skin), wherein said skin treatment element has an axial abrasive treatment surface (Figure 2; 48, distal tip of the skin treatment element may be interpreted as an axial abrasive treatment surface because it is an abrasive treatment surface positioned on an axis of the skin treatment element) which is accessible for skin treatment through 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the skin treatment element of the Brown reference be disk-shaped as in the Bays reference, given a disk-shape has been identified as an alternative useful shape for an abrading tip (Bays; Column 7, Line 55 – Column 8).
Concerning claim 2, the combination of the Brown and Bays references as discussed above teaches the skin treatment device according to claim 1, wherein the Brown reference further teaches that an axial adjustment of a position of said skin treatment element and a position of said protective rim relative to each other in an axial direction parallel to said rotation axis is provided such that the position of the axial abrasive treatment surface in relation to the protective rim can be altered in said axial direction ([¶ 0038], shield may be removed axially and pushed into place, therein allowing for the relative axial positioning of the skin treatment element and protective rim to be altered).
Concerning claim 3, the combination of the Brown and Bays references as discussed above teaches the skin treatment device according to claim 2, wherein the Brown reference further teaches said axial adjustment being provided by said protective rim being movable at least with a movement component parallel to said rotation axis (Figure 5; 12a, may be interpreted as movement component).
Claims 1, 2, 4-8, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 8137363) in view of Brown et al. (US 2005/0234477, hereinafter Brown).
Concerning claims 1, 5, and 10, the Cho prior art reference teaches a skin treatment device (Figure 2; 10), comprising: a housing (Figure 2; 12) with a handle section (Figure 11; 12), a skin treatment element rotatable around a rotational axis (Figure 2; 42), a protective rim (Figure 2; 54) arranged stationary at said housing and having an axial skin contact surface (Figure 6D; upper edge of 54 may be interpreted as skin contact surface) configured and arranged to support the skin of a user during use, wherein said skin treatment element is rotatable in relation to said protective rim, and a drive mechanism for driving the skin treatment element in a rotational movement about said rotational axis (Figure 3; 14), wherein said skin treatment element has an axial abrasive treatment surface which is accessible for skin treatment through an axial opening of the protective rim (Figure 6A; front face of 42), wherein said axial opening extends over an angular range of 360° about said rotational axis (Figure 6A; 54), wherein the skin treatment element is mounted to a shaft coupled to the drive mechanism in a releasable interlocking action (Column 5, Lines 27-32, skin treatment element 42 is coupled to the rotary plate 32 which is mounted to shaft 18 in a releasable interlocking action via the engagement of the rear central portion of the rotary plate and the cut-off portion of the shaft, therein having skin treatment element mounted to the shaft in a releasable interlocking action via the rotary plate), wherein said skin treatment element is disk-shaped for rotational movement about the rotational axis, wherein said skin treatment element further has a circumferential abrasive treatment surface having an at least partially radial orientation (Figure 6C; circumferential surface of 42), wherein said protective rim circumferentially encases said skin treatment element partially over an angular range about said rotational axis, such that the circumferential abrasive treatment surface is accessible for skin treatment in an area extending over an angular range about the rotational axis, wherein said protective rim comprises a circumferential inner edge (Figure 6D; inner edge of rim 54), wherein said circumferential inner edge partially surrounds said skin treatment element and 
However, the Cho reference does teach that varying the height of the protective rim to allow for a particular level of exposure of the skin treatment element to prevent exfoliated skin pieces from dispersing toward the face of a user (Column 3, Line 56 – Column 4, Line 7), while the Brown reference further teaches a skin treatment device (Brown; Figure 1A; 10), comprising: a housing (Brown; Figure 1A; 11) with a handle section (Brown; Figure 1A; 18), a skin treatment element rotatable around a rotational axis (Brown; Figure 1A; 20), a protective rim arranged stationary at said housing (Brown; Figure 1A; 12) and having an axial skin contact surface (Brown; Figure 2; 22) configured and arranged to support the skin of a user during use, and wherein said skin treatment element is rotatable in relation to said protective rim, and a drive mechanism for driving the skin treatment element in a rotational movement about said rotational axis (Brown; Figure 1A; 14), wherein said skin treatment element has an axial abrasive treatment surface (Figure 3; distal head of 20) which is accessible for skin treatment through an axial opening of the protective rim (Figure 2; 30), wherein said axial opening extends over an angular range of 360° about said rotational axis, wherein said skin treatment element further has a circumferential abrasive treatment surface having an at least partially radial orientation (Figure 3; 20a), wherein said protective rim circumferentially encases said skin treatment element partially over an angular embodiment shows angular coverage of rim being 180°), such that the circumferential abrasive treatment surface is accessible for skin treatment in an area extending over an angular range of 180° about the rotational axis.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the angular range said protective rim of the Cho reference circumferentially encases the skin treatment element be 180°, which is within a range of more than 120° and less than 330° about the rotational axis, and to further have the angular range the circumferential abrasive surface is accessible for skin treatment be 180°, which is within an angular range of 30° to 240° about the rotational axis as in the Brown reference given this has been identified as a known level of exposure for a skin treatment element relative to a protective rim that not only acts as a capture for skin debris but also serves to limit contact of the burr from the skin, thereby providing a ‘depth of cut’ limit (Brown; [¶ 0012]).
Concerning claims 2 and 4, the combination of the Cho and Brown references as discussed above teaches the skin treatment device of claim 1, wherein the Brown reference further teaches that an axial adjustment of a position of said skin treatment element and a position of said protective rim relative to each other in an axial direction parallel to said rotation axis is provided such that the position of the axial abrasive treatment surface in relation to the protective rim can be altered in said axial direction (Brown; [¶ 0038], shield may be removed axially and pushed into place, therein allowing for the relative axial positioning of the skin treatment element and protective rim to be altered), while further teaching that the skin treatment element may be selected from a number of different, interchangeable skin treatment elements to be mounted to said housing (Brown; [¶ 0035]).
Although the Brown reference teaches the interchangeable skin treatment elements having mutually different levels of exposure as opposed to heights parallel to the rotational axis 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the combination of the Cho and Brown references include the axial adjustment between the skin treatment element and the protective rim as in the Brown reference, with the interchangeable skin treatment elements having mutually different heights parallel to the rotational axis as in the Cho reference to provide for different skin treatment elements to be used depending on the state of the hardened skin being treated (Cho; Column 4, Lines 58-60).
Concerning claims 6-8, the combination of the Cho and Brown references as discussed above teaches the skin treatment device according to claims 6-8, wherein the Cho reference teaches another embodiment of the device comprising a conveying device (Figure 12; 132) for conveying particles collected in a collecting space to a collecting box (Figure 12; 135), wherein said conveying device is embodied by a fan driven by said drive mechanism and mounted rotatably about said rotational axis and driven synchronously with said skin treatment element (Cho; Column 7, Lines 44-64).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the Cho and Brown combination include the conveying device of the alternate embodiment of the Cho reference to provide a method of collecting exfoliated skin pieces in the suctioning direction of the air provided by the conveying device (Cho; Column 7, Lines 24-43).
Concerning claim 20, the combination of the Cho and Brown references as discussed above teaches the skin treatment device according to claim 1, wherein the reference teaches that the rotational axis may be in angular orientation with respect to a handle axis along which the handle extends (Figure 14; 110).
Claims 11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 8137363) in view of Brown et al. (US 2005/0234477, hereinafter Brown) as applied to claims 1, 2, 4-8, 10, and 20 above, and further in view of Presser et al. (US 2017/0340356) and Yiu (US 2015/0150353).
Concerning claims 11 and 17-19, the combination of the Cho and Brown references as discussed above teaches the skin treatment device of claim 1, wherein the Cho reference teaches an alternative embodiment wherein the handle section extends from a handle axis and said rotational axis is oriented at an angle of slightly less than 90° (when the angle is measured from a proximal direction), which would be within a range of 20° and 90° (Cho; Figure 14; 110).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the handle of the Cho and Brown combination extend from a handle axis that is oriented between the range of 20° and 90° relative to the axis of rotation to provide a handle that is removable and capable of storage (Cho; Column 9, Lines 50-62).
Furthermore, the Brown reference teaches that the skin treatment element, which would include the axial and circumferential abrasive treatment surfaces, are configured to form an abrasive surface having a grit size in the range of 120 and 250, which would follow the ANSI definition (Brown; [¶ 0033]).
Although this grit size is not completely within the claimed range, the grit size has been identified as a result effective variable which dictates is suitability for abrading skin surface.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing 
Furthermore, the Cho reference teaches that the skin treatment device is disc-shaped having an edge between the axial abrasive treatment surface and the circumferential abrasive treatment surface (Figure 6D; 42), but the Cho and Brown references are silent to the edge radius between the axial abrasive treatment surface and the circumferential abrasive treatment surface and to the disc diameter.
However, the Presser reference teaches a skin treatment device (Figure 6; 200) comprising a housing with a handle section (Figure 6; 201), a skin treatment element rotatable around a rotational axis (Figure 1; 102), and a protective rim arranged stationary at said housing (Figure 1; 104), wherein said skin treatment element has an axial abrasive treatment surface (Figure 2; 112) and a circumferential abrasive treatment surface (Figure 2; 102) wherein the reference further teaches that the skin treatment device includes an edge radius of about 1 mm and a diameter in a range of about 5 mm to 30 mm ([¶ 0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the edge radius of the skin treatment device to be about 1 mm, which is within the range of 1 mm to 5 mm and to further have the disc diameter be 30 mm, which is within the range of 30 mm to 36 mm, given these have been identified as suitable specifications for a disc-shaped skin treatment element for a skin treatment device (Presser; [¶ 0031]).
Lastly, although the Cho and Brown references are silent to the rotational speed at which the drive mechanism may rotate the skin treatment element, the Yiu reference teaches a skin 
Although the rotation speed is not completely within the claimed range, the rotation speed has been identified as a result effective variable which dictates the abrasion of a skin surface.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention optimize the rotation speed of the skin treatment element, which may result in a rotation speed within a range of 200 rpm to 1000 rpm, as a routine optimization of a result effective variable that will allow the skin treatment element to be suitable for abrading skin (Yiu; [¶ 0050]).
Claim(s) 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 2005/0234477, hereinafter Brown) in view of Bays et al. (US 6423078, hereinafter Bays) as applied to claims 1-3 above, and further in view of Povleski (US 4972589).
Concerning claims 12, 13, and 15, the combination of the Brown and Bays references as discussed above teaches the skin treatment device according to claim 1, wherein the Brown reference further teaches that it is desired to rotate the shield in such a manner as to expose more or less of the burr from the shield, thus varying the depth of the cut ([¶ 0013]), but it does not specifically teach a protective rim element adapted to circumferentially encase the skin treatment element over an angular range of more than 30° and less than 240° about the rotational axis, respectively, to cooperate with said protective rim such as to fully encase said skin treatment element, wherein said protective rim element can be switched from a first position, wherein said skin treatment element is partially encased along its circumference by said protective rim, to a 
However, the Polveski reference teaches a portable abrasive device (Figure 1; 5) comprising a housing (Figure 1; 44) with a handle section (Figure 1; 108), an abrasive element rotatable around a rotational axis (Figure 1; 10), and a protective rim arranged at said housing (Figure 1A; 13), wherein said protective rim circumferentially encases said abrasion element partially over an angular range of 180° and further includes a protective rim element adapted to circumferentially encase the skin treatment element 180° to cooperate with said protective rim such as to fully encase said skin treatment element, wherein said protective rim element can be switched from a first position, wherein said skin treatment element is partially encased along its circumference by said protective rim, to a second position, wherein said skin treatment element is fully encased along its circumference by said protective rim and said protective rim element, said switching from said first to second position and vice versa being provided by said protective rim element being movable in relation to said housing and said protective rim (Column 3, Lines 16-32), wherein the protective rim and protective rim element may be interpreted as two rim segments of the protective rim which are movable relative to each other.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the movable protective rim element of the Polveski into the device of the Brown and Bays combination, therein providing a method of varying the exposure of the skin treatment element thus varying the depth of a cut (Brown; [¶ 0013]), and to further allow the skin treatment element to be completely encompassed to prevent a user holding the device from inadvertently injuring him or herself (Polveski; Column 3, Lines 16-32).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 8137363) in view of Brown et al. (US 2005/0234477, hereinafter Brown) as applied to claims 1, 2, 4-8, 10, and 20 above, and further in view of Refson (US 2003/0136011).
Concerning claim 14, the combination of the Cho and Brown references as discussed above teaches the skin treatment device of claim 1, wherein the Cho reference further teaches that it may be desired to determine the height of the protective rim within a range to avoid problems with an inefficiency of exfoliation (Cho; Column 3, Line 57 – Column 4, Line 7), but it does not specifically teach said protective rim movable in a direction parallel to said rotational axis and biased towards an outward position wherein said protective rim axially projects above said skin treatment element along said rotational axis.
However, the Refson reference teaches a power tool (Figure 1; 1) comprising a housing with a handle section (Figure 1; 5), a tool head rotatable around a rotational axis (Figure 10; 20), and a protective rim (Figure 1; 10), wherein said protective rim is movable in a direction parallel with the housing and biased toward an outward position wherein said protective rim axially projects above the tool head along an axis parallel with the housing ([¶ 0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the protective rim of the Cho and Brown combination be movable in a direction parallel with the housing as in the Refson reference, and therefore having it movable in a direction parallel to the rotational axis and biased toward an outward position wherein said protective rim axially projects above said skin treatment element along said rotational axis to dictate the height of the protective rim to avoid problems with an inefficiency of exfoliation (Cho; Column 3, Line 57 – Column 4, Line 7) and also to reduce the likelihood of jamming and to improve handle angle precision during operation (Refson; [¶ 0052]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/1/2022